             Case 1:20-cv-09773-LLS Document 3 Filed 11/23/20 Page 1 of 1




11/23/2020


Filer: Nathalie Jean
Case Name: Jean v. US Equal Employment Opportunity Commission
Case Number: 1:20-cv-09773-UA
Motion: Request for Case Files to Be Placed Under Seal




Hello:

This is my motion to keep my files sealed. Please note that I have already asked for the conducting
of a judicial review on an emergency basis. Normally, EEOC case information are confidential and
not subject to FOIA requests. My file includes many private information about myself and
others. Therefore, I ask that the court keep the case file sealed.

If this motion is allowed, please notify me of how I can send a link for electronic access to the files
through a Dropbox link. Thank you.

Sincerely,
Nathalie Jean
Nathalie Jean
